1
2
     NICOLA T. HANNA
     United States Attorney                                               JS-6
     DAVID M. HARRIS
3    Assistant United States Attorney
     Chief, Civil Division
4    CEDINA M. KIM
     Assistant United States Attorney
5
     Senior Litigation Counsel, Civil Division
6    LYNN HARADA [C.S.B.N. 267616]
     Special Assistant United States Attorney
7
           Social Security Administration, Region IX
8          160 Spear St., Suite 800
9          San Francisco, CA 94105
           Telephone: 415-977-8977
10         Facsimile: 415-744-0134
11         e-mail: Lynn.Harada@ssa.gov
     Attorneys for Defendant
12
13                            UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
14                                  EASTERN DIVISION
15   MATTHEW C. MORGAN,                     ) No. 5:18-cv-00284-ADS
16              Plaintiff,                  ) JUDGMENT OF REMAND
     vs.                                    )
17                                          )
18   NANCY A. BERRYHILL,                    )
     Acting Commissioner of Social          )
19
     Security,                              )
20                                          )
               Defendant.                   )
21   _______________________________
22         The Court, having approved the parties’ Stipulation to Voluntary Remand
23   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
24   (“Stipulation to Remand”) lodged concurrent with the lodging of the within Judgment
25   of Remand, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the
26   above-captioned action is remanded to the Commissioner of Social Security for further
27   proceedings consistent with the Stipulation to Remand.
28   DATED: November 29, 2018                  /s/ Autumn D. Spaeth
                                          HON. AUTUMN D. SPAETH
                                          UNITED STATES MAGISTRATE JUDGE


                                              -1-
